Monell, J.
(concurring). In concurring in the opinion that the exceptions should he sustained and the case sent back for a new trial, it is proper for me to state that the testimony of the witness William E. Curtis, which - now appears in the printed case, was not talcen at or introduced upon the trial. By stipulation between the attorneys of the respective parties, it was supplied after the trial, and inserted in the case by consent. Of course it did not come to my notice on the trial. The court is unanimous that without such testimony there was nothing to go to the jury, and it was therefore correct to dismiss the complaint.
The testimony of Hr. Curtis, however, which now forms a part of the case, is deemed by all of us to be sufficient to make out a prima facie case against the defendants.